Case 1:19-cv-23073-JEM Document 27 Entered on FLSD Docket 01/15/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    CRAIG CUNNINGHAM and KRISTOPHER                   Case No. 1:19-cv-23073-JEM
    AMBROS, individually and on behalf of all
    others similarly situated,

                       Plaintiffs,

                            v.

    GLOBAL PERSONALS, LLC, a Florida
    limited liability company, FLING.COM, LLC,
    a Florida limited liability company, and
    SHAUN GHIORZI, a Nevada individual,

                      Defendants.


                             JOINT STIPULATION OF DISMISSAL

         Plaintiffs Craig Cunningham and Kristopher Ambros and Defendants Global Personal,

  LLC and Fling.com, LLC hereby stipulate to the dismissal of this action with prejudice to

  Plaintiffs’ individual claims and without prejudice to any other member of the putative class’s

  right to bring claims pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each party

  to bear its own attorneys’ fees and costs.

         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

         Dated: January 15, 2020.              /s/Avi R. Kaufman
                                               Avi R. Kaufman (FL Bar no. 84382)
                                               kaufman@kaufmanpa.com
                                               Rachel E. Kaufman (FL Bar no. 87406)
                                               rachel@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                               Telephone: (305) 469-5881
                                               Counsel for Plaintiff Craig Cunningham
                                               and all others similarly situated
Case 1:19-cv-23073-JEM Document 27 Entered on FLSD Docket 01/15/2020 Page 2 of 2




                                     LEVINE KELLOGG LEHMAN
                                     SCHNEIDER + GROSSMAN LLP
                                     Counsel for Defendant
                                     201 South Biscayne Boulevard
                                     Miami Center, 22nd Floor
                                     Miami, FL 33131
                                     Telephone: (305) 403-8788
                                     Facsimile: (305) 403-8789

                                     By: _/s/ Lawrence A. Kellog______________________
                                     LAWRENCE A. KELLOGG, P.A.
                                     Florida Bar No. 328601
                                     Primary: lak@lklsg.com
                                     Secondary: ah@lklsg.com




                                       2
